TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 10, 2016



                                     NO. 03-14-00112-CV


                                  Dr. James Jones, Appellant

                                                v.

                              Angelo State University, Appellee




         APPEAL FROM 340TH DISTRICT COURT OF TOM GREEN COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
            AFFIRMED IN PART; REVERSED AND REMANDED IN PART
           ON MOTION FOR REHEARING -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on November 27, 2013. The

Court’s opinion and judgment dated December 18, 2015 are withdrawn. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment. Therefore, the Court reverses the portion of the trial court’s judgment granting

summary judgment on appellant’s failure-to-accommodate claim, and remands that portion to the

trial court for further proceedings. However, the Court affirms the portion of the trial court’s

judgment dismissing appellant’s claim of discriminatory discharge based on disparate treatment.

Each party shall pay the costs of appeal incurred by that party, both in this Court and the court

below.